NO. 07-06-0451-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                 JANUARY 18, 2007
                          ______________________________

                             LARRY DARNELL McKELLER,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

             FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                     NO. 52,950-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant appeals from an order deferring his adjudication. The clerk’s and

reporter’s records were due on December 18, 2006. The clerk filed an extension motion

on January 11, 2007, stating that appellant had not paid or made arrangements to pay for

the record and an attorney had not been appointed for the appeal. The reporter sent a

letter to the court on January 3, 2007, stating she was not requested to prepare a record

by anyone involved in this case. On January 3, 2007, a letter was sent to appellant’s

attorney asking for certification that he has complied with the Rules of Appellate Procedure
concerning the filing of the appellate record. He filed a response on January 16, 2007,

stating he has not yet been appointed on appeal.

       Accordingly, we abate this appeal and remand the cause to the 108th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     whether appellant is entitled to a free appellate record due to his
              indigency; and

       4.     whether appellant has counsel or is entitled to appointed counsel.

       The trial court shall cause the hearing to be transcribed. If it is determined that

appellant desires to prosecute the appeal and is entitled to appointed counsel, then the trial

court is further directed to appoint counsel for appellant. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues and disclosing the name,

address, state bar number, and phone and fax number of any attorney appointed to

represent appellant on appeal, 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing

the evidence and arguments presented at the aforementioned hearing, if any. Additionally,

the district court shall then file the supplemental records and reporter’s records transcribing

the hearing with the clerk of this court on or before February 20, 2007. Should further time

be needed by the trial court to perform these tasks, then same must be requested before

February 20, 2007.



                                               2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3